In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-18-00147-CV


                        BARRY DWAYNE MINNFEE, APPELLANT

                                               V.

                              DANIEL GONZALES, APPELLEE

                                          DISMISSAL

                                        May 22, 2018

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant Barry Dwayne Minnfee, an inmate proceeding pro se, filed a notice of

appeal from the “Order: Federal Tort Claim(s) Act Improper Commitment False

Imprisonment.” The notice identifies “FBI Daniel Gonzales” as appellee. We dismiss the

appeal for Minnfee’s failure to pay the filing fee and for want of jurisdiction.

       By letter of April 24, 2018, we directed Minnfee to pay the filing fee or comply with

Chapter 14 of the Civil Practice and Remedies Code by filing 1) an affidavit of indigence,

2) an affidavit relating to previous filings, and 3) a certified copy of his inmate trust account

statement. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004 (West 2017). He
was told that the appeal was subject to dismissal if he did not comply by May 4, 2018.

See TEX. R. APP. P. 42.3(c). By separate letter that day, we also notified Minnfee that his

notice of appeal was deficient as it did not provide the contents required by Rule of

Appellate Procedure 25.1(d). We directed him to file an amended notice of appeal

comporting with rule 25.1(d) and to show why this court has jurisdiction by May 4, 2018,

or the appeal would be dismissed. See TEX. R. APP. P. 42.3(a), (c).

       To date, Minnfee has not paid the filing fee or provided any of the required Chapter

14 documents. The requirement to pay the filing fee or tender an affidavit of indigence,

affidavit of previous filings, and a certified copy of an inmate trust account statement is

mandatory, and the lack thereof is grounds for dismissal of the appeal. See Douglas v.

Moffett, 418 S.W.3d 336, 340 (Tex. App.—Houston [14th Dist.] 2013, no pet.).

       Further, Minnfee has not filed an amended notice of appeal or shown how this

court has jurisdiction over his appeal. As our jurisdiction is dependent upon the existence

of a final judgment or appealable order, and Minnfee has not presented either to this court,

we lack jurisdiction over the appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001).

       Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.3(a), (c).



                                                        Per Curiam




                                             2